Citation Nr: 1441166	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-45 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability prior to October 9, 2013, to include on an extra-schedular basis.  

2.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability since October 9, 2013, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from September 1983 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of that hearing is in the Veteran's file.  

During the August 2011 hearing, the Veteran withdrew his claim for service connection for neck pain.  

In March 2013, the RO issued a rating decision granting a separate 10 percent disability rating for radiculopathy of the right lower extremity, effective January 18, 2012.  In correspondence received in July 2013, the Veteran's representative indicated that the Veteran is satisfied with the rating for his right lower extremity radiculopathy.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

In December 2011, October 2012 and September 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In correspondence received in February 2014, the Veteran raises a claim for service connection for a bowel disability, as well as a claim for an increased disability rating for his service-connected right knee disability.  These issues are referred to the RO for disposition.

The issues have been recharacterized to comport with the evidence of record.  


FINDINGS OF FACT

1.  Prior to October 9, 2013, the Veteran's lumbar spine disability did not limit forward flexion of the thoracolumbar spine to 30 degrees or less; there was no favorable ankyloses of the entire thoracolumbar spine; nor were there any incapacitating episodes due to intervertebral disc syndrome (IVDS) during any twelve month period.  

2.  Prior to October 9, 2013, the Veteran's lumbar spine disability resulted in marked interference with employment; presenting an exceptional disability picture  warranting an extra-schedular evaluation analogous to forward flexion of the thoracolumbar spine limited to 30 degrees or less, and no more.  

3.  Since October 9, 2013, the Veteran's lumbar spine disability has not caused ankyloses; nor have there been any incapacitating episodes due to IVDS during any twelve month period. 

4.  Since October 9, 2013, the Veteran's lumbar spine disability has not resulted in marked interference with employment and does not render impractical the application of the regular scheduler standards; there is no basis for an extra-schedular award.  



CONCLUSIONS OF LAW

1.  Prior to October 9, 2013, the criteria for a disability rating of 40 percent, and no more, are met on an extra-schedular basis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.321 (2013).  

2.  Since October 9, 2013, the criteria for a disability rating in excess of 40 percent are not met on either a schedular or extra-schedular basis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5237, 5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An October 2009 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in March 2009, November 2009, January 2012 and October 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These examinations are adequate as they are predicated on examinations of the Veteran and fully address the rating criteria and other manifestations relevant to evaluating his service-connected low back disability.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

The Veteran and his representative contend that he is entitled to a scheduler 60 percent disability rating for his lumbar spine disability under the criteria for evaluating intervertebral disc syndrome based on incapacitating episodes.  They further contend that, if he is not found to be entitled to the scheduler evaluation, he is entitled to a 60 percent extra-schedular rating because his low back disability has markedly interfered with his employment, causing him to miss as much as 50 days of work in one year.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran's lumbar spine disability, diagnosed as lumbar spine vertebral fracture and degenerative disc disease (DDD) with bulging discs and intermittent radiating pain to the right lower extremity is currently rated as 20 percent prior to October 9, 2013, under 38 C.F.R. § 4.71a, Diagnostic Code 5235, and as 40 percent since under 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242, all rating criteria for limitation of motion.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  
A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire spine is rated 100 percent disabling. 38 C.F.R. § 4.71a.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 4.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Any associated objective neurologic abnormality is to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1.  A separate 10 percent disability rating has been granted for right lower extremity radiculopathy.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks during the past 12 months; a 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Under Diagnostic Code 5243, an incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Prior to October 9, 2013

Schedular

March 2009, November 2009 and January 2012 VA examination reports show lumbar flexion to no less than 44 degrees, extension to no less than 12 degrees, left lateral flexion to no less than 19 degrees and right lateral flexion to no less than 20 degrees; left lateral rotation to no less than 25 degrees and right lateral rotation to no less than 28 degrees.  

The January 2012 VA examination revealed forward flexion to 90 degrees, extension to 20 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees.  

While the March 2009 and January 2012 examiners found no additional decrease in range of motion with repetitive motion testing, the November 2009 examiner noted repetitive range of motion testing reduced lumbar flexion to 26 degrees; left lateral flexion to 10 degrees; right lateral flexion to 10 degrees; and left and right lateral rotation to 20 degrees.  Extension and right lateral rotation range of motion remained unchanged with repetitive testing.  There was no evidence of ankyloses or muscle atrophy.  

All 3 VA examination reports indicate that the Veteran had painful motion.  Both the November 2009 and January 2012 VA examiners also found the Veteran had tenderness.  None of the examiners found objective evidence of incoordination or instability.  The November 2009 VA examiner found objective evidence of weakness, fatigue and lack of endurance.  The January 2012 VA examiner determined that the Veteran's low back functional impairment interfered with his sitting, standing and/or weight-bearing.  

VA and private treatment records during this period show lumbar spine range of motion assessed ranging from moderately decreased to within normal limits with lumbar tautness.  An August 2009 private functional capacity evaluation shows that the Veteran had a mild antalgic gait pattern, decreased strength in the right upper and lower extremities, and pain with range of motion in the lumbar spine.  His overall functioning was assessed as being in the medium category.  

The record does not show, nor does the Veteran contend, that he has experienced ankylosis of the thoracolumbar spine.  

Lumbar spine flexion was only limited to 30 degrees or less on one occasion during the entire appeal period prior to October 9, 2013.  At the November 2009 VA examination forward flexion was initially limited to 44 degrees and was further limited to 26 degrees with repetitive range of motion testing.  

The overwhelming majority of the evidence of record shows the Veteran's lumbar spine flexion was limited to no less than 44 degrees and was often assessed as being within normal limits or measured to 90 degrees, as noted in the January 2012 VA examination.  

The objective clinical evaluations, while often noting the Veteran's associated painful motion or tenderness, show no associated additional limitation in lumbar spine range of motion.  Even with consideration of Deluca, the overwhelming majority of the objective evidence of record does not indicate that a disability rating in excess of 20 percent for the Veteran's lumbar spine disability has been met or approximated prior to October 9, 2013, based on limitation of motion.  There is no doubt to be resolved and an increased schedular rating is not warranted.  

As for associated objective neurological abnormalities under the General Rating Formula for Diseases and Injuries of the Spine, a March 2013 rating decision awarded the Veteran a separate 10 percent rating for radiculopathy of the right lower extremity; he did not appeal the rating.  

Although the Veteran contends that he has frequent flare-ups or incapacitating episodes of back pain that require bed rest as frequently as 2 to 3 times a week, the March 2009 VA examiner indicated that the Veteran had no incapacitations over the last 12 months.  

The January 2012 VA examiner noted the Veteran's history of low back flare-ups that occurred once every 3 to 4 days and caused him to seek bed rest or to stay in bed.  The examiner further noted that the Veteran stated he had missed approximately 50 days of work over the past year due to flare-ups.  Despite finding evidence of mild right lower extremity radiculopathy, the January 2012 examiner found that the Veteran did not have IVDS. 

The November 2009 VA examiner noted that the Veteran experienced incapacitating episodes of back pain occurring 2-3 times a week for which his treating chiropractor had prescribed bed rest in the past 12 months.  

December 2009, June 2010, January 2011 and December 2011 Certifications of Health Care Provider forms for the purpose of the Veteran's inclusion in the Family and Medical Leave Act (FMLA) program while employed with the U. S. Postal Service are of record.  They were all completed by the same private physician.  

They note that flare-ups of the Veteran's back condition would require medication and bed rest and that flare-ups could occur 3-4 times a month and last from 2 hours to 3 days per episode.  

VA treatment records prior to October 9, 2013, while noting that the Veteran often sought bed rest for his back pain, do not show that any physician prescribed bed rest at any time during this period for the Veteran's back complaints.  

While a September 2013 treatment record shows complaints of bowel incontinence, a later March 2014 neurosurgery consult report shows that there were no lumbar spine findings to explain these symptoms and other more common etiologies should be considered.  

During his August 2011 hearing, the Veteran's representative noted that his back was injured when his armored vehicle ran over a land mine.  The Veteran did not dispute the representation and had given the same history of his back injury during the March 2009 and November 2009 VA examinations.  His service personnel and treatment records, however, clearly show that he injured his back during a forklift accident while stationed in Germany.  

During the hearing, he further testified that he lost approximately 50 days of work in 2009 due to back pain and missed approximately 7 to 8 days of work a month due to back pain in 2010 and 2011.  He testified that the only evidence he had of this was leave he took under FMLA and that there was no objective evidence from a doctor indicating that the leave was medically indicated.  

The Veteran's U.S. Postal Service Leave documents for 2009, 2010, and 2011 show he took sick leave for all, or a portion of, 30 days in 2009, 41 days in 2010, and 35 days in 2011.  The documents further show that the Veteran also frequently took annual leave and leave without pay.  

An August 2011 letter from the Veteran's treating VA chiropractor indicates that the Veteran was treated at the VA chiropractic clinic from January 2009 to November 2009 for spinal pain following an in-service back injury when he was thrown from an armored vehicle that struck a land mine.  Since that time he had moderate to severe spinal pain that was intermittently incapacitating, as well as severe headaches.  The chiropractor opined that, from a review of the Veteran's history and his description of his work at the Postal Service, that his employment could have been difficult to perform due to symptoms associated with his lumbar and cervical spine, as well as headaches.  He further opined that the veteran could have lost time from work of 50 or more days due to his military related spinal injury including low back pain and radicular symptoms.  

Despite the Veteran's complaints of frequent incapacitating episodes of low back pain, there is no indication that any physician prescribed bed rest, or any documentary evidence the Veteran had incapacitating episodes of any kind so as to warrant consideration under Diagnostic Code 5243 prior to October 9, 2013.  

Although the Veteran is competent to state that bed rest was prescribed, there is no documentary evidence of such and the Board specifically finds him not credible due to that fact; the fact that official U.S. Postal Service records refute his claims of missing more than 50 days of work due to his disability; and the fact that he has repeatedly given a false account of his original back injury to treating health care providers, as well as VA evaluators.  As recently as his August 2011 hearing, while under oath, the Veteran did not attempt to correct his representative's account of his back injury having been sustained when his vehicle hit a land mine.  

While there is evidence that a chiropractor, not a physician, may have prescribed bed rest at some time, that evidence is based on the Veteran's history as recorded by the November 2009 VA examiner and the VA chiropractor's August 2011 letter.  Both VA examiners also note the Veteran's history of having sustained his original back injury in service when his armored vehicle hit a land mine.  Therefore, to the extent that their opinions relied on this significant, false, factual premise, they are inaccurate and of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Although the 2009, 2010 and 2011 Certifications of Health Care Provider forms in support of the Veteran's inclusion in the FMLA program indicate that flare-ups of the Veteran's low back disability would require medication and bed rest, this is not evidence that the physician that completed the form actually prescribed bed rest at any time prior to October 9, 2013.  Likewise, the U.S. Postal Service Leave documents for 2009, 2010, and 2011, while indicating the Veteran frequently took sick leave, do not show that bed rest was prescribed.  

The most probative evidence of record, the March 2009 and January 2012 VA examination reports both reflect that the Veteran had no periods of incapacitation for any prior 12 month period.  And the January 2012 examination report specifically found that the Veteran did not have IVDS of the thoracolumbar spine.  

The scheduler criteria for a disability rating in excess of 20 percent have not been met or approximated at any time prior to October 9, 2013.  There is no doubt to be resolved and the preponderance of the evidence is against an increased rating on a schedular basis.  

Extra-Schedular Consideration

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that the application of the regular schedular standards is rendered impractical .  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra-schedular rating.

The Board has already referred to the case to VA's Director of Compensation for consideration of an extraschedular rating for the service-connected lumbar spine disability.  In May 2014, the Director denied entitlement to an extra-schedular rating, concluding that there was no unusual or exceptional disability pattern that rendered application of the regular rating criteria impractical at any time period during the appeal.  The Director found that while the Veteran reported incapacitating episodes, the evidence did not show any incapacitating episodes with bed rest prescribed by a physician.  It was further noted that no significant neurological abnormalities were shown at any time and that a separate rating had been assigned for mild radiculopathy of the right lower extremity.  There was no evidence of recent surgical procedures or hospitalizations as a result of the lumbar spine injury.  The Director noted that the objective evidence did not demonstrate that the lumbar spine alone prevented his work as a postal employee.  

All of the pertinent medical evidence as well as the Veteran's individual circumstances must be considered in the determination of whether an extra-schedular rating is warranted.  Significant to the issue of an extra-schedular evaluation, the Certifications of Health Care Provider for the Veteran's enrollment in FMLA in 2009, 2010, and 2011 indicate that the certificates were submitted with consideration of his lumbar spine disability alone.  Likewise, the U.S. Postal Service Leave documents for 2009, 2010, and 2011, show the Veteran frequently took sick leave.  

The March 2009 VA examiner determined that the Veteran's diagnosed traumatic fracture of L4-5 with continued back pain was a moderate disability.  Both the November 2009 and the January 2012 VA examiners noted that he had missed work due to flare-ups of back pain.  The January 2012 examiner noted further that he had difficulty doing any prolonged standing or sitting and needed frequent breaks to stretch.   

The August 2009 private Functional Capacity Evaluation, while noting that the Veteran was functioning overall in the medium category of work, indicated that he was functioning below the job level at his current position due to lumbar and cervical pain, and it was recommended that he pursue opportunities in an administrative capacity.   

The Board finds the Certifications of Health Care Provider, the VA examination reports and treatment records, as well as the private evaluation, in conjunction with the U.S. Postal leave records for 2009 to 2011 to be highly significant in this case.  

VA and private treatment records are replete with reference to complaints for back pain and show generally that the Veteran had moderate limitation of lumbar motion with increased pain levels with activity. 

The Veteran has been assigned a 20 percent rating based on limitation of motion of the lumbar spine under the General Rating Formula, and has been denied an increased rating on a schedular basis because the General Rating Formula requires forward flexion of the thoracolumbar spine limited to 30 degrees or less, or ankylosis of the entire thoracolumbar spine for a higher rating.  38 C.F.R. § 4.71a.  The overwhelming evidence of record shows thoracolumbar spine forward flexion limited to no less than 44 degrees and there is no evidence of ankylosis or objective evidence of incapacitating episodes requiring bed rest prescribed by a physician.

In light of the objective medical evidence indicating a moderate back disability prior to October 9, 2013, and his documented sick leave and FMLA participation, and resolving all reasonable doubt in favor of the Veteran, the Board finds that his lumbar spine disability presents an exceptional or unusual disability picture prior to October 9, 2013, because it was productive of more than the interference with employment contemplated by the schedular rating criteria.
A 40 percent evaluation, and no more, on an extra-schedular basis, is warranted as the disability is considered as analogous to more marked limitation of motion of the lumbar spine.  38 C.F.R. § 3.321(b)(1) (2013).  

A 60 percent disability extra-schedular rating is not warranted prior to October 9, 2013, because the objective evidence of record, while indicating the Veteran's lumbar spine disability significantly interferes with his employment, does not objectively show that he had IVDS during this period or that he was prescribed bed rest by a physician at any time during this time period.  

It is highly significant that the Veteran has not been credible in relating the circumstances of the original injury and that, while claiming that he has been prescribed bed rest, he has not provided any credible evidence of a physician actually prescribing bed rest at any time prior to October 9, 2013.  The most probative medical evidence of record shows no incapacitating episodes of IVDS at any time during this period.   

Since October 9, 2013

Schedular

The VA examination, conducted on October 9, 2013, notes the Veteran's complaints of chronic bilateral lower lumbar pain with intermittent radiation into the right lateral thigh and leg.  He stated that the pain increased with walking over 1/4 of a block, driving over 15 minutes or standing over 5 minutes.  During flare ups, he sought bed rest.  At the time of the examination he was on a leave of absence from the Postal Service and was in VA vocational rehabilitation, training for an administrative position.  

Physical examination revealed lumbar forward flexion to 90 degrees or greater, with painful motion beginning at 30 degrees.  Extension was to 10 degrees, with pain beginning at 0 degrees; bilateral lateral flexion and rotation were to 20 degrees with pain beginning at 10 degrees.  There was no change in range of motion after repetitive use testing.  The examiner opined that the Veteran had functional loss due to pain on movement, less movement than normal, disturbance of locomotion and interference with sitting, standing, and/or weight-bearing.  There was evidence of bilateral lower lumbar muscular tenderness and of moderate right lower extremity radiculopathy.  There was no muscle atrophy and the sensory examination of the lower extremities was normal.  The Veteran's gait was slow, but nonantalgic.  The examiner determined that the Veteran did not have IVDS at the time of the examination.  The examiner opined that while he was unable to engage in manual labor, he was able to engage in sedentary employment.  

VA treatment records during this period show the Veteran complained of bowel incontinence as early as September 2013.  However, a March 2014 neurosurgery consult report determined that there were no lumbar spine findings to explain these symptoms.  

The record does not show, nor does the Veteran contend, that he has experienced ankylosis of the thoracolumbar spine since October 9, 2013.  Lumbar spine flexion was limited to 30 degrees due to pain during the October 2013 examination.  The objective clinical evaluation, while often noting the Veteran's associated painful motion, or tenderness, shows no associated additional limitation in lumbar spine range of motion.  Even with consideration of Deluca, the objective evidence of record does not indicate that a disability rating in excess of 40 percent for the Veteran's lumbar spine disability has been met or approximated since October 9, 2013, based on limitation of motion.  There is no doubt to be resolved and an increased rating is not warranted.  

Although the Veteran contends that he has frequent flare-ups or incapacitating episodes of back pain that require bed rest, the October 2013 VA examiner indicated that the Veteran did not have IVDS.  Nor has the Veteran submitted any objective evidence indicating bed rest has been prescribed by a physician since October 9, 2013.  

The scheduler criteria for a disability rating in excess of 40 percent have not been met or approximated at any time since October 9, 2013.  There is no doubt to be resolved and the preponderance of the evidence is against an increased rating on a schedular basis.  

Extra-Schedular Consideration

In May 2014, the Director of Compensation and Pension Service denied entitlement to an extra-schedular rating for the Veteran's lumbar spine disability, concluding that there was no unusual or exceptional disability pattern that rendered application of the regular rating criteria impractical at any time period during the appeal.  The Director found that the evidence did not show any incapacitating episodes with bed rest prescribed by a physician and that there was no evidence of recent surgical procedures or hospitalizations as a result of the lumbar spine injury.  The Director noted that the objective evidence did not demonstrate that the lumbar spine alone prevented his work as a postal employee.  

The evidence shows that the Veteran's service-connected lumbar spine disability results in frequent flare-ups of pain and limitation of motion due to pain since October 9, 2013; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms since October 9, 2013.  Although he reported that he missed 50 days of work a year due to his low back flare-ups, at the time of the October 2013 examination he was on a leave of absence from his employment and training for an administrative position with VA vocational rehabilitation.  Moreover, he presented no evidence of his continuation in the FMLA program or sick leave taken after 2011.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected lumbar spine disability is adequate and an extra-schedular evaluation is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  






ORDER

An extra-schedular evaluation of 40 percent for lumbar spine disability, prior to October 9, 2013, is granted.  

A disability rating in excess of 40 percent for a lumbar spine disability on either a schedular or extra-schedular basis since October 9, 2013, is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


